DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sparrow (US Pat No RE09397) in view of Bowen (US Pat No 5,316,218).

a nozzle body (a/B) having a first portion (a) and a second portion (B), the first portion (a) having a cylindrical configuration, the second portion (B) including a dome-shaped end wall, the first and second portions of the nozzle body defining an internal fluid passage (through a) having an inlet end and a downstream end (b) defined by the dome-shaped end wall;
a flow control element (see annotated figure) arranged at the inlet end of the internal fluid passage, the flow control element including a pre-orifice (see annotated figure) through which fluid can enter the internal fluid passage (through a) of the nozzle body (a/B); and
first and second discharge orifices (h and h) in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex (at c) of the dome-shaped end wall, the first and second discharge orifices (h and h) having an elongated slit-like configuration that is relatively narrower in width at a first end (see annotated figure) thereof than at a second end (see annotated figure) thereof with the first end being arranged relatively closer to the apex than the second end, a portion of the first and second discharge orifices (h and h) near the first end of each discharge orifice being in overlapping relation (Fig. 2) when viewed from the first side towards the second side and each of the first and second discharge orifices (h and h) widens continuously as the respective discharge orifice extends from the first end (see annotated figure) to the second end (see annotated figure) for producing a fan-shaped fluid discharge pattern from the spray nozzle with even distribution.
Sparrow does not teach said first and second discharge orifices being in parallel relation to each other.
However, Bowen shows a spray nozzle for producing a fan-shaped spray (abstract) including first and second discharge orifices (Fig. 4, 35 & 36) which are in parallel relation to each other (col. 3, lines 60-63).
Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed feature.

    PNG
    media_image1.png
    736
    693
    media_image1.png
    Greyscale

Re claim 3, Sparrow as modified by Bowen shows the first and second discharge orifices (Sparrow - Fig. 2, h and h) extend in opposing directions.

Re claim 5, Sparrow as modified by Bowen discloses the claimed invention except for the centerline of each of the first and second discharge orifices forms an angle of less than 10 degrees with the longitudinal axis of the nozzle body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an angle of less than 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the spray angle which achieves the recognized result of creating a deflection through the inclination of the slots and providing an increased velocity in the flow (Sparrow – col. 2, lines 72-80), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality appears to be present for the claimed angle range.
Re claim 6, Sparrow as modified by Bowen discloses the claimed invention with the exception of specific dimensions for the first and second ends of the first and second discharge orifices.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a second end that is approximately three times wider than the first end for the first and second discharge orifices since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further no criticality appears to be provided for the claimed relative dimension.
Re claim 8, Sparrow as modified by Bowen shows the pre-orifice (see annotated figure) is centrally disposed in the flow control element.
Re claim 9, Sparrow as modified by Bowen shows an orientation rib (Sparrow - Fig. 1, c) is provided on an exterior surface of the dome-shaped end wall, the orientation rib (Sparrow - c) extending across the apex of the dome-shaped end wall midway between the first and second discharge orifices (Sparrow - h and h).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sparrow (US Pat No RE09397) in view of Bowen (US Pat No 5,316,218) and further in view of Maksymec et al. (US Pub No 2014/0042251 A1).
Re claim 7, Sparrow as modified by Bowen shows all aspects of the claimed invention but does not teach a disc-shaped member that is received in the inlet end of the nozzle body.
However, Maksymec et al. show a cylindrical nozzle boy (Fig. 13a/13b – 400) with a disc-shaped member (405) including a centrally located orifice (406) that is received in the inlet end of the nozzle body.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the nozzle body of Sparrow as modified by Bowen include a disc-shaped member as a flow control element as taught by Maksymec et al. to control water pressure and limit water flow to the nozzle (Maksymec – paragraph 0002).
Claims 10-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pat No 7,854,396 B2) in view of Sparrow (US Pat No RE09397).

a fluid reservoir (10);
a wand (50) attached to the reservoir by a flexible conduit (between the wand handle and 20) which is in fluid communication with the reservoir; and
a spray nozzle (top end of 50) attached to the wand for discharging fluid from the fluid reservoir.
Wu does not show a nozzle body having a first portion and a second portion, the first portion having a cylindrical configuration, the second portion including a dome-shaped end wall, the first and second portions of the nozzle body defining an internal fluid passage having an inlet end and a downstream end defined by the dome-shaped end wall;
a flow control element arranged at the inlet end of the internal fluid passage, the flow control element including a pre-orifice through which fluid can enter the internal fluid passage of the nozzle body; and
first and second discharge orifices in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex of the dome-shaped end wall, the first and second discharge orifices each having an elongated slit-like configuration that is relatively narrower in width at a first end thereof than at a second end thereof with the first end being arranged relatively closer to the apex than the second end, a portion of the first and second discharge orifices near the first end of each discharge orifice being in overlapping relation when viewed from the first side towards the second side and said first and second discharge orifices each having straight center lines and widen continuously as the respective discharge orifices extends from the first end to the second end  for producing a fan-shaped fluid discharge pattern from the spray nozzle with even distribution.
However, Sparrow shows a spray nozzle (Figs. 1-5) comprising:
a nozzle body (a/B) having a first portion (a) and a second portion (B), the first portion (a) having a cylindrical configuration, the second portion (B) including a dome-
a flow control element (see annotated figure) arranged at the inlet end of the internal fluid passage, the flow control element including a pre-orifice (see annotated figure) through which fluid can enter the internal fluid passage (through a) of the nozzle body (a/B); and
first and second discharge orifices (h and h) in the dome-shaped end wall with each of the first and second discharge orifices being arranged on a respective one of opposing first and second sides of an apex (at c) of the dome-shaped end wall, the first and second discharge orifices (h and h) being configured to produce a fan-shaped fluid discharge pattern with each discharge orifice having an elongated slit-like configuration that is relatively narrower in width at a first end (see annotated figure) thereof than at a second end (see annotated figure) thereof with the first end being arranged relatively closer to the apex than the second end, a portion of the first and second discharge orifices (h and h) near the first end of each discharge orifice being in overlapping relation (Fig. 2) when viewed from the first side towards the second side and said first and second discharge orifices (h and h) each having straight center lines (as no further definition has been provided for this limitation, straight center lines can be chosen) and widen continuously as the respective discharge orifices extends from the first end (see annotated figure) to the second end (see annotated figure) for producing a fan-shaped fluid discharge pattern from the spray nozzle with even distribution.
The substitution of one known element (nozzle structure as shown in Sparrow) for another (nozzle structure as shown in Wu) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the nozzle structure shown in Sparrow would have yielded predictable results, namely, spray liquid outwardly in Wu for gardening purposes.

Re claim 12, Wu as modified by Sparrow show a flange (see annotated figure) is arranged at the inlet end of the nozzle body and further including a mounting nut (see annotated figure) for securing the spray nozzle to an end of the wand.

    PNG
    media_image2.png
    421
    508
    media_image2.png
    Greyscale

Re claim 14, Sparrow shows the first and second discharge orifices (Sparrow - Fig. 2, h and h) extend in opposing directions.
Re claim 15, Sparrow shows each of the first and second discharge orifices (Sparrow - Fig. 1, h and h) has a respective centerline that forms an acute angle with a longitudinal axis (Sparrow - central axis of a) of the nozzle body.
Re claim 16, Wu as modified by Sparrow discloses the claimed invention except for the centerline of each of the first and second discharge orifices forms an angle of less than 10 degrees with the longitudinal axis of the nozzle body. It would have been obvious to one 
Re claim 17, Wu as modified by Sparrow discloses the claimed invention with the exception of specific dimensions for the first and second ends of the first and second discharge orifices.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a second end that is approximately three times wider than the first end for the first and second discharge orifices since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further no criticality appears to be provided for the claimed relative dimension.
Re claim 19, Sparrow shows the pre-orifice (see annotated figure) is centrally disposed in the flow control element.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pat No 7,854,396 B2) in view of Sparrow (US Pat No RE09397) and further in view of Maksymec et al. (US Pub No 2014/0042251 A1).
Re claim 18, Wu as modified by Sparrow shows all aspects of the claimed invention but does not teach a disc-shaped member that is received in the inlet end of the nozzle body.
However, Maksymec et al. show a cylindrical nozzle boy (Fig. 13a/13b – 400) with a disc-shaped member (405) including a centrally located orifice (406) that is received in the inlet end of the nozzle body.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the nozzle body of Wu as modified by Sparrow include a disc-shaped member as a flow control element as taught by Maksymec et al. to control water pressure and limit water flow to the nozzle (Maksymec – paragraph 0002).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Regarding applicant’s argument of newly amended claim 10, the requirement of .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752